Citation Nr: 0409790	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office Insurance 
Center (ROIC) 
in Philadelphia, Pennsylvania




THE ISSUE

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for hearing loss of the right ear.  

2.  Entitlement to service connection for hearing loss of the left 
ear.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military 
Affairs






ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty in the U.S. Marines from 
February 1943 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the ROIC, which denied 
service connection for hearing loss of the left ear.  

As is shown on the title page of this decision, the Board has 
recharacterized the issues on appeal as whether new and material 
evidence has been received to reopen the claim of service 
connection for hearing loss of the right ear and entitlement to 
service connection for hearing loss of the left ear.  

The issue of service connection for a hearing loss of the left ear 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  In an April 1947 rating decision, the ROIC denied the 
veteran's claim of service connection for hearing loss of the 
right ear.  

2.  The evidence received since the 1947 rating decision bears 
directly and substantially upon the specific matter under 
consideration and must be considered in order to fairly decide the 
merits of the claim. 

3.  The currently demonstrated right ear sensorineural hearing 
loss, as likely as not, is due to the exposure to loud noise in 
the form of a blast injury during combat in service.  



CONCLUSIONS OF LAW

1.  The evidence received since the final April 1947 rating 
decision which denied service connection for hearing loss of the 
right ear, is new and material; thus the veteran's claim is 
reopened.  38 U.S.C.A. § § 5108, 7104 (West 2002); 38 C.F.R. § § 
3.156(a) (2001), 20.1103 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a hearing loss in the right ear is due to 
disease or injury that was incurred in service.  38 U.S.C.A. § § 
5108, 7104 (West 2002); 38 C.F.R. § § 3.156(a) (2001), 20.1103 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


1. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA §3(a), 114 Stat. 2096, 2096-
97 (2000) (now codified as amended at 38 U.S.C.A. § § 5103, 5103A 
(West 2002)). 

VA subsequently published regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  See 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. § § 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of claim of service 
connection for hearing loss of the right ear.  

In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.  



2. Whether new and material evidence has been received to reopen a 
claim of service connection for hearing loss of the right ear  

The veteran is seeking service connection for bilateral hearing 
loss.  He essentially contends that he developed hearing loss as a 
result of a blast concussion sustained in February 1945.  

While the ROIC appears to have reopened the veteran's claim of 
service connection for hearing loss of the right ear, and to have 
considered the claim on a de novo basis, the Board is not bound by 
that determination and is, in fact, required to conduct an 
independent new-and- material-evidence analysis in claims 
involving prior final decisions. See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that, in an April 1947 rating decision, the 
ROIC denied service connection for hearing loss of the right ear.  
That decision was not appealed within one year, and became final.  

In May 2000, the veteran submitted a statement indicating that he 
wished to file a claim of entitlement to service connection for 
bilateral hearing loss.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  A final decision cannot be reopened unless new 
and material evidence is presented.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been presented) 
will be evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a) (2002)).  However, this 
change in the law is not applicable in this case, because the 
appellant's claim was not filed on or after Aug. 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  

Accordingly, the Board will proceed to determine whether new and 
material evidence has been submitted to reopen the appellant's 
claims for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).  

Having reviewed the complete record, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim. 

The Board notes in passing that the claims folder contains the 
report of an October 2000 VA audiology examination in which the 
veteran was found to have moderate to profound sensorineural 
hearing loss, in both ears, when tested at different pure tone 
thresholds.  

The October 2000 VA audiology report bears directly and 
substantially upon the specific matter under consideration, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Therefore, the Board finds that new and material evidence has been 
submitted in this case, and the claim of service connection for 
hearing loss is reopened.  


3.  Service connection for a hearing loss of the right ear.

In addition, the Board finds that evidence of record to be in 
relative equipoise as to the now reopened claim of service for a 
right ear hearing loss.  

It is shown, at least as likely as not, that the veteran has right 
ear hearing disability for VA purposes that is due to noise 
exposure experienced in connection with combat service in World 
War II.  Clearly, from the record, the veteran did claim having 
right ear hearing problems due to a blast injury suffered in 
service.  By extending the benefit of the doubt to the veteran, 
service connection for a hearing loss of the right ear is 
warranted.  



ORDER

New and material evidence has been presented to reopen the claim 
of service connection for hearing loss of the right ear.  

Service connection for a hearing loss of the right ear is granted.  



REMAND

As discussed, the VCAA substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public law No. 106-175 
(2000) (now codified at 38 U.S.C.A. § § 5100-5103A, 5106-7 (West 
2002)).  

In particular, under this law, VA is required to provide a medical 
examination or obtain a medical opinion when such an examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).    

Having reviewed the complete record, the Board finds that 
additional development is necessary with respect to the veteran's 
entitlement to his claim of service connection for a left ear 
hearing loss.  

As noted, in October 2000, the veteran underwent a VA audiological 
evaluation in which the veteran was found to have moderate to 
profound sensorineural hearing loss, in both ears, when tested at 
different pure tone thresholds.  In her report, the audiologist 
opined that it was unlikely that the veteran's current hearing 
disorder was related to his time in service.  

However, the Board notes the presence of an August 2002 statement 
in which the veteran requested a VA exam from an ear, nose and 
throat (ENT) specialist.  Given the veteran's medical history, the 
Board agrees that an ENT exam is warranted in order to determine 
the etiology of his bilateral hearing loss. 

While this case is in remand status, the ROIC should also ensure 
that the veteran's most recent VA treatment records are obtained 
and associated with the claims folder.  


Accordingly, this case is remanded for the following actions:

1.  The ROIC should ask the veteran to provide a list of the names 
and addresses of any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which have treated him for 
problems related to his hearing loss.  He should be provided with 
release forms and asked that a copy be signed and returned for 
each health care provider identified.  When the veteran responds, 
the ROIC should obtain records from each health care provider the 
veteran identifies (except where VA has already made reasonable 
efforts to obtain the records from a particular provider).  If 
these records cannot be obtained and there is no affirmative 
evidence that they do not exist, the ROIC should inform the 
veteran of the records that could not be obtained, including what 
efforts were made to obtain them.  

2.  The ROIC should undertake to arrange for the veteran to 
undergo a VA examination for the purpose of determining the nature 
and likely etiology of the claimed left ear hearing loss.  All 
necessary tests and studies should be conducted, and the examiner 
should review the results of any resting prior to completion of 
the report.  The claims folder must be provided to the examiner 
for review in conjunction with the examination.  The examiner must 
annotate the examination report that the claims file was in fact 
made available for review in conjunction with the examination.  
The examiner should offer an opinion as to whether it is at least 
as likely as not that the veteran has a left ear hearing 
disability due to reported noise exposure or other disease or 
injury in his military service.  All findings should be reported 
in detail, and a complete rationale must be given for any opinion 
expressed.  

3.  After the development requested above has been completed to 
the extent possible, the ROIC should readjudicate the veteran's 
claim for service connection.    If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished with a Supplemental Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the ROIC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



